EXHIBIT 10.3

 

ACQUISITION AGREEMENT

 

This Acquisition Agreement (“Agreement”) is entered into this 22 day of January
2019 by and among Velt International Group, Inc, a Nevada corporation
(“Acquirer”), THF Holdings Pty Ltd, an Australian Company (“Target”) and
shareholders of THF Holdings Pty Ltd being the owners of record of 100% of the
issued and outstanding common stock of Target (referred to hereafter as the
“Shareholders”).

 

Whereas, Acquirer desires to acquire and the Shareholders desire to transfer the
issued securities of Target identified in item 1.1 below in a transaction
intended to qualify as a reorganization within the meaning of section
368(a)(1)(B) of the United States Internal Revenue Code of 1986, as amended.

 

Now, therefore, Acquirer, Target, and the Shareholder agree as follows:

 

1.Purchase Price and Exchange of Stock

 

1.1The purchase price is USD $ 1,000,000.00 to be paid in form of shares of Velt
International Group Inc based on the closing price on January 22, 2019 for 100%
shares of THF Holdings Pty Ltd.

 

1.2Exchange of Certificates. The Shareholders shall surrender such
certificate(s) in the aggregate number of shares representing 100% of the issued
and outstanding common stock of Target to Acquirer and shall receive in exchange
a certificate or certificates representing the 4,000,000 shares of Acquirer’s
common stock. The transfer of Target shares by the Shareholders shall be
affected by the delivery to Acquirer at the Closing of certificates representing
the transferred shares endorsed in blank or accompanied by stock powers executed
in blank. Of the total of 4,000,000 shares to be issued by the Acquirer to all
current shareholders shall receive 4,000,000 shares.

 

1.3Further Assurances. At the Closing and from time to time thereafter, the
Shareholders shall execute such additional instruments and take such other
action as Acquirer may request in order more effectively to sell, transfer, and
assign the transferred stock to Acquirer and to confirm Acquirer’s title
thereto.

 

2.Exchange of Other Securities.

 

2.1Securities Exchanged. The outstanding warrants, options, stock rights and
other securities of Target owned by the Shareholder identified in item 1.1 above
shall be exchanged and adjusted, subject to the terms contained in such
warrants, options, stock rights or other securities, for similar securities of
Acquirer.

  



 

 

 

3.Closing. The Closing contemplated herein shall be held on or before January
22, 2019 at the principal offices of Acquirer, unless another place or time is
agreed upon by the parties without requiring the meeting of the parties hereof.
All proceedings to be taken and all documents to be executed at the Closing
shall be deemed to have been taken, delivered and executed simultaneously, and
no proceeding shall be deemed taken nor documents deemed executed or delivered
until all have been taken, delivered and executed. The date of Closing may be
accelerated, delayed or extended by agreement of the parties.

 

Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission required by this Agreement or any signature required
thereon may be used in lieu of an original writing or transmission or signature
for any and all purposes for which the original could be used, provided that
such copy, facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.

 



4.Representations and Warranties of Target

 

Target represents and warrants as follows:

 

4.1 Corporate Status. Target and its subsidiaries are private companies duly
organized, validly existing, and in good standing under the laws of respective
jurisdictions.

 

4.2 Capitalization. The capital stock of Target consists of 100 total shares,
which are issued and outstanding, all fully paid and non-assessable. No other
shares are outstanding.

 

4.3 Subsidiaries. Target has no subsidiaries.



4.4 Financial Statements. The unaudited financial statements of Target for the
year ended June 30, 2018, and the reviewed financial statements for any interim
period, (together, and collectively, “Target’s Financial Statements”) furnished
to Acquirer are correct and fairly present the financial condition of Target as
of the dates and for the periods involved, and such statements were prepared in
accordance with generally accepted accounting principles consistently applied.

 

4.5 Undisclosed Liabilities. Target had no liabilities of any nature except to
the extent reflected or reserved against in Target’s Financial Statements,
whether accrued, absolute, contingent, or otherwise, including, without
limitation, tax liabilities and interest due or to become due, and Target’s
accounts receivable, if any, are collectible in accordance with the terms of
such accounts, except to the extent of the reserve therefore in Target’s
Financial Statements.

 

4.6 Absence of Material Changes. Between the date of Target’s Financial
Statements and the Closing of this Agreement, there have not been, except as set
forth in a list certified by the president of Target and delivered to Acquirer,
(1) any changes in Target’s financial condition, assets, liabilities, or
business which, in the aggregate, have been materially adverse; (2) any damage,
destruction, or loss of or to Target’s property, whether or not covered by
insurance; (3) any declaration or payment of any dividend or other distribution
in respect of Target’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any such stock; or (4) any increase paid or
agreed to in the compensation, retirement benefits, or other commitments to
employees.

 

2

 

 



4.7Litigation. There is no litigation or proceeding pending, or to Target’s
knowledge threatened, against or relating to Target, its properties or business,
except as set forth in a list certified by the president of Target and delivered
to Acquirer.

 

4.8Contracts. Target is not a party to any material contract except as set forth
in a list certified by the president of Target and delivered to Acquirer.

 

4.9No Violation. Execution of this Agreement and performance by Target hereunder
has been duly authorized by all requisite corporate action on the part of
Target, and this Agreement constitutes a valid and binding obligation of Target,
performance hereunder will not violate any provision of any charter, bylaw,
indenture, mortgage, lease, or agreement, or any order, judgment, decree, law,
or regulation to which any property of Target is subject or by which Target is
bound.

 

4.10Title to Property. Target has good and marketable title to all properties
and assets, real and personal, reflected in Target’s Financial Statements,
except as since sold or otherwise disposed of in the ordinary course of
business, and Target’s properties and assets are subject to no mortgage, pledge,
lien, or encumbrance, except for liens shown therein, with respect to which no
default exists.

 

4.11Corporate Authority. Target has full corporate power and authority to enter
into this Agreement and to carry out its obligations hereunder and will deliver
at the Closing a certified copy of resolutions of its board of directors
authorizing execution of this Agreement by its officers and performance
thereunder.

 

4.12Access to Records. From the date of this Agreement to the Closing, Target
will (1) give to Acquirer and its representatives full access during normal
business hours to all of its offices, books, records, contracts, and other
corporate documents and properties so that Acquirer may inspect and audit them
and (2) furnish such information concerning Target’s properties and affairs as
Acquirer may reasonably request.

 

4.13Confidentiality. Until the Closing (and permanently if there is no Closing),
Target and the Shareholder will keep confidential any information which they
obtain from Acquirer concerning its properties, assets, and business. If the
transactions contemplated by this Agreement are not consummated, Target and the
Shareholder will return to Acquirer all written matter with respect to Acquirer
obtained by them in connection with the negotiation or consummation of this
Agreement.

 



3

 

 

5. Representations and Warranties of the Shareholder

 

The Shareholder hereby represents and warrants as follows:

 

5.1 Title to Shares. The current shareholders are the owners, free and clear of
any liens and encumbrances, of 2 shares of Target common stock which they have
contracted to exchange and which represents all of the issued and outstanding
common stock of Target.

 

5.2 Litigation. There is no litigation or proceeding pending, or as to the
Shareholder’s knowledge threatened, against or relating to the shares of Target
held by the Shareholder.

 

6. Representations and Warranties of Acquirer

 

The Acquirer represents and warrants as follows:

 

6.1 Corporate Status. Acquirer is a corporation duly organized, validly
existing, and in good standing under the laws of Australia and is licensed or
qualified the nature of its business or the character or ownership of its
properties makes such licensing or qualification necessary.

 

6.2 Capitalization. The authorized capital stock of Acquirer consists of
500,000,000 shares of common stock, 0.0001 par value per share, of which
approximately 1,886,622 shares are issued and outstanding, all fully paid and
non-assessable.

 

6.3 Subsidiaries. Acquirer has no subsidiaries as of the date of agreement

 

6.4 Public Company. Acquirer is Corporation a United States public company
listed with Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934.

 

6.5 Public Filings. The Acquirer, through its parent company is currently a
public corporation and has not any reports required to be filed by it under
Section 13 or 15 of the Securities Exchange Act of 1934.

 

6.6 Undisclosed Liabilities. Acquirer had no liabilities of any nature except to
the extent reflected or reserved against in Acquirer’s Financial Statements,
whether accrued, absolute, contingent, or otherwise, including, without
limitation, tax liabilities and interest due or to become due, and Acquirer’s
accounts receivable, if any, are collectible in accordance with the terms of
such accounts, except to the extent of the reserve therefore in Acquirer’s
Financial Statements.

 

6.7 Absence of Material Changes. Between the date of Acquirer’s Financial
Statements and the Closing of this Agreement, there have not been, except as set
forth in a list certified by the president of Acquirer and delivered to Target,
(1) any changes in Acquirer’s financial condition, assets, liabilities, or
business which, in the aggregate, have been materially adverse; (2) any damage,
destruction, or loss of or to Acquirer’s property, whether or not covered by
insurance; (3) any declaration or payment of any dividend or other distribution
in respect of Acquirer’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any such stock; or (4) any increase paid or
agreed to in the compensation, retirement benefits, or other commitments to
employees.

 

6.8 Litigation. There is no litigation or proceeding pending, or to Acquirer’s
knowledge threatened, against or relating to Acquirer, its properties or
business, except as set forth in a list certified by the president of Acquirer
and delivered to Target.

 

6.9 Contracts. Acquirer is not a party to any material contract other than those
listed as an attachment hereto.

 



4

 

 

6.10 No Violation. Execution of this Agreement and performance by Acquirer
hereunder has been duly authorized by all requisite corporate action on the part
of Acquirer, and this Agreement constitutes a valid and binding obligation of
Acquirer, performance hereunder will not violate any provision of any charter,
bylaw, indenture, mortgage, lease, or agreement, or any order, judgment, decree,
law, or regulation to which any property of Acquirer is subject or by which
Acquirer is bound.

 

6.11 Title to Property. Acquirer has good and marketable title to all properties
and assets, real and personal, reflected in Acquirer’s Financial Statements,
except as since sold or otherwise disposed of in the ordinary course of
business, and Acquirer’s properties and assets are Subject to no mortgage,
pledge, lien, or encumbrance, except for liens shown therein, with respect to
which no default exists.

 

6.12  Corporate Authority. Acquirer has full corporate power and authority to
enter into this Agreement and to carry out its obligations hereunder, and will
deliver at the Closing a certified copy of resolutions of its board of directors
authorizing execution of this Agreement by its officers and performance
thereunder.

 

6.13 Confidentiality. Until the Closing (and permanently if there is no
Closing), Acquirer and its representatives will keep confidential any
information which they obtain from Target concerning its properties, assets, and
business. If the transactions contemplated by this Agreement are not
consummated, Acquirer will return to Target all written matter with respect to
Target obtained by it in connection with the negotiation or consummation of this
Agreement.

 

6.14 Investment Intent. Acquirer is acquiring the Target shares to be
transferred to it under this Agreement for investment and not with a view to the
sale or distribution thereof, and Acquirer has no commitment or present
intention to liquidate Target or to sell or otherwise dispose of its stock.

 

7.   Conduct Pending the Closing

 

Acquirer, Target and the Shareholder covenant that between the date of this
Agreement and the Closing as to each of them:

 

7.1 No change will be made in the charter documents, by-laws, or other corporate
documents of Acquirer or Target without the written consent of the parties
hereto.

 

7.2 Target and Acquirer will use their best efforts to maintain and preserve its
business organization, employee relationships, and goodwill intact, and will not
enter into any material commitment except in the ordinary course of business.

 

7.3 The Shareholder will not sell, transfer, assign, hypothecate, lien, or
otherwise dispose or encumber the Target shares of common stock owned by him.

 



5

 

 

8.  Conditions Precedent to Obligation of Target and the Shareholders

 

Target’s and the Shareholder’s obligation to consummate this exchange shall be
Subject to fulfillment on or before the Closing of each of the following
conditions, unless waived by Target or the Shareholders as appropriate:

 

8.1 Acquirer’s Representations and Warranties. The representations and
warranties of Acquirer set forth herein shall be true and correct at the Closing
as though made at and as of that date, except as affected by transactions
contemplated hereby.

 

8.2 Acquirer’s Covenants. Acquirer shall have performed all covenants required
by this Agreement to be performed by it on or before the Closing.

 

8.3 Board of Director Approval. This Agreement shall have been approved by the
Board of Directors of Acquirer.

 

8.4 Supporting Documents of Acquirer. Acquirer shall have delivered to Target
and the Shareholder supporting documents in form and substance reasonably
satisfactory to Target and the Shareholder, to the effect that:

 

(a) Acquirer is a corporation duly organized, validly existing, and in good
standing;

 

(b) Acquirer’s authorized capital stock is as set forth herein;

 

(c) Copies of the resolutions of the board of directors of Acquirer authorizing
the execution of this Agreement and the consummation hereof; and

 

(d) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

 

9. Conditions Precedent to Obligation of Acquirer

 

Acquirer’s obligation to consummate this acquisition shall be Subject to
fulfillment on or before the Closing of each of the following conditions, unless
waived by Acquirer:

 

9.1 Target’s and the Shareholder’s Representations and Warranties. The
representations and warranties of Target and the Shareholder set forth herein
shall be true and correct at the Closing as though made at and as of that date,
except as affected by transactions contemplated hereby.

 

9.2 Target’s and the Shareholder’s Covenants. Target and the Shareholder shall
have performed all covenants required by this Agreement to be performed by them
on or before the Closing.

 

9.3 Board of Director Approval. This Agreement shall have been approved by the
Board of Directors of Target.

 

9.4 Shareholder Execution. This Agreement shall have been executed by the
Shareholder of Target.

 



6

 

 

9.5 Supporting Documents of Target. Target shall have delivered to Acquirer
supporting documents in form and Substance reasonably satisfactory to Acquirer
to the effect that:

 

(a) Target is a corporation duly organized, validly existing, and in good
standing;

 

(b) Target’s capital stock is as set forth herein;

 

(c) Copies of the resolutions of the board of directors of Target authorizing
the execution of this Agreement and the consummation hereof; and 

 

(d) Any document as may be specified herein or required to satisfy the
conditions, representations and warranties enumerated elsewhere herein.

 

10. Indemnification

 

10.1 Indemnification of Acquirer. Target and the Shareholder severally (and not
jointly) agree to indemnify Acquirer against any loss, damage, or expense
(including reasonable attorney fees) suffered by Acquirer from (1) any breach by
Target or the Shareholder of this Agreement or (2) any inaccuracy in or breach
of any of the representations, warranties, or covenants by Target or the
Shareholder herein; provided, however, that (a) Acquirer shall be entitled to
assert rights of indemnification hereunder only if and to the extent that it
suffers losses, damages, and expenses (including reasonable attorney fees)
exceeding $50,000 in the aggregate and (b) Acquirer shall give notice of any
claims hereunder within twelve months beginning on the date of the Closing. No
loss, damage, or expense shall be deemed to have been sustained by Acquirer to
the extent of insurance proceeds paid to, or tax benefits realizable by,
Acquirer as a result of the event giving rise to such right to indemnification.

 

10.2 Proportionate Liability. The liability of the Shareholder under this
Section shall in no event exceed 50 percent of the value of the Acquirer shares
received by such Shareholder.

 

10.3 Indemnification of Target and the Shareholder. Acquirer agrees to indemnify
Target and the Shareholder against any loss, damage, or expense (including
reasonable attorney fees) suffered by Target or the Shareholder from (1) any
breach by Acquirer of this Agreement or (2) any inaccuracy in or breach of any
of Acquirer’s representations, warranties, or covenants herein.

 

10.4 Defense of Claims. Upon obtaining knowledge thereof, the indemnified party
shall promptly notify the indemnifying party of any claim which has given or
could give rise to a right of indemnification under this Agreement. If the right
of indemnification relates to a claim asserted by a third party against the
indemnified party, the indemnifying party shall have the right to employ counsel
acceptable to the indemnified party to cooperate in the defense of any such
claim. As long as the indemnifying party is defending any such claim in good
faith, the indemnified party will not settle such claim. If the indemnifying
party does not elect to defend any such claim, the indemnified party shall have
no obligation to do so.

 

11. Termination. This Agreement may be terminated (1) by mutual consent in
writing; (2) by either Target, the Shareholder or Acquirer if there has been a
material misrepresentation or material breach of any warranty or covenant by any
other party; or (3) by either Target, the Shareholder or Acquirer if the Closing
shall not have taken place, unless adjourned to a later date by mutual consent
in writing.

 



7

 

 

12. Survival of Representations and Warranties. The representations and
warranties of Target, the Shareholders and Acquirer set out herein shall survive
the Closing for a period of twelve (12) months.

  

13. Arbitration

 

Scope. The parties hereby agree that any and all claims (except only for
requests for injunctive or other equitable relief) whether existing now, in the
past or in the future as to which the parties or any affiliates may be adverse
parties, and whether arising out of this agreement or from any other cause, will
be resolved by arbitration before the American Arbitration Association.

 

Situs. The situs of arbitration shall be chosen by the party against whom
arbitration is sought, provided only that arbitration shall be held at a place
in the reasonable vicinity of such party’s place of business or primary
residence and shall be within the United States. The situs of counterclaims will
be the same as the situs of the original arbitration. Any disputes concerning
situs will be decided by the American Arbitration Association.

 

Applicable Law. The law applicable to the arbitration and this agreement shall
be that of the State of California, determined without regard to its provisions
which would otherwise apply to a question of conflict of laws. Any dispute as to
the applicable law shall be decided by the arbitrator.

 

Disclosure and Discovery. The arbitrator may, in its discretion, allow the
parties to make reasonable disclosure and discovery in regard to any matters
which are the Subject of the arbitration and to compel compliance with such
disclosure and discovery order. The arbitrator may order the parties to comply
with all or any of the disclosure and discovery provisions of the Federal Rules
of Civil Procedure, as they then exist, as may be modified by the arbitrator
consistent with the desire to simplify the conduct and minimize the expense of
the arbitration.

 

Finality and Fees. Any award or decision by the American Arbitration Association
shall be final, binding and non-appealable except as to errors of law. Each
party to the arbitration shall pay its own costs and counsel fees.

 

Measure of Damages. In any adverse action, the parties shall restrict themselves
to claims for compensatory damages and no claims shall be made by any party or
affiliate for lost profits, punitive or multiple damages.

 

Covenant Not to Sue. The parties covenant that under no conditions will any
party or any affiliate file any action against the other (except only requests
for injunctive or other equitable relief) in any forum other than before the
American Arbitration Association, and the parties agree that any such action, if
filed, shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney’s fees to the prevailing party.

 

Intention. It is the intention of the parties and their affiliates that all
disputes of any nature between them, whenever arising, from whatever cause,
based on whatever law, rule or regulation, whether statutory or common law, and
however characterized, be decided by arbitration as provided herein and that no
party or affiliate be required to litigate in any other forum any disputes or
other matters except for requests for injunctive or equitable relief. This
agreement shall be interpreted in conformance with this stated intent of the
parties and their affiliates.

 



8

 

 

14. General Provisions

 

14.1 Further Assurances. From time to time, each party will execute such
additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.

 

14.2 Waiver. Any failure on the part of either party hereto to comply with any
of its obligations, agreements, or conditions hereunder may be waived by the
party to whom such compliance is owed.

 

14.3 Brokers. Each party agrees to indemnify and hold harmless the other party
against any fee, loss, or expense arising out of claims by brokers or finders
employed or alleged to have been employed by the indemnifying party.

 

14.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given if delivered in person or sent by prepaid
first-class certified mail, return receipt requested, or recognized commercial
courier service, as follows:

 

If to Acquirer, to:

 

Velt International Group, Inc

275 E. Crescent Dr Suite 138

Thousand Oaks, CA 91360

 

If to Target or Shareholder, to:

 

THF Holdings Pty Ltd

92 Ashmore Rd

Bundall, QLD, 4217

Australia

 

15.5 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of State of California.

 

15.6 Assignment. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their successors and assigns; provided, however,
that any assignment by either party of its rights under this Agreement without
the written consent of the other party shall be void.

 

15.7 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures sent by
facsimile or electronic transmission shall be deemed to be evidence of the
original execution thereof.

 

15.8 Effective Date. The effective date of this Agreement shall be January 22,
2019. 

 



9

 

 

  Velt International Group, Inc       By:     Name: Patricia Yeoh   Title:
Director       THF Holdings Pty Ltd         By:
                                              Name: Ali Kasa   Title: Director

 



10

 

